Citation Nr: 1614903	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-09 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014 and September 2015, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  In the September 2015 decision, the Board also denied bilateral carpal tunnel syndrome.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded for substantial compliance with the Board's September 2015 remand directives.  Specifically, the Board remanded the matter to schedule the Veteran for a Board video-conference hearing.  Upon remand, a hearing was scheduled for January 2016.  The Veteran did not appear for the hearing.  However, the hearing notice was sent to the Veteran's old mailing address in White Springs, Florida.  This address error was consequential because the Veteran had previously informed VA beginning in 2010 that he had a new mailing address in Jasper, Florida.  See 8 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003).  Thus, there was not substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  As such, a remand is necessary in order to schedule the Veteran for his requested Board hearing and provide notice to him at his current address in Jasper, Florida.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  Provide notice of such hearing to him at his address of record in Jasper, Florida, and his representative.       

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




